ag

CONTRAT DE PARTAGE DE PRODUCTION

Portant sur le champ marginal dénommé "Kouakouala"

LA REPUBLIQUE DU CONGO

+

d'une part

LE GROUPE ZETAH

d'autre part

SOMMAIRE

1- Definitions

2- Objet du Contrat

3 - Champ d'application

4 - Comité de Gestion

5 - Programme de travaux et Budgets

6 - Remboursements des Coiits Pétroliers

7- Partage de la Production

8 - Valorisation des Hydrocarbures

9- Provision pour Investissements Diversifiés . Fi
10 - Régime Fiscal et Douanier ps
11- Transfert de Propriété et enlévement des Hydrocarbures liquides
12- Propriété des Biens Mobiliers et Immobiliers é
13- Gaz Naturel

14- Emploi- Formation du Personnel congolais

15- Informations-Confidentialité

16- Cessions

17- Entrée en Vigueur-Régime de Coopération-Avenant

18- Force majeure

19- Droit applicable et Réglement des Litiges

20- Arbitrage

21- Terminaison

22- Adresses

23- Divers

24- Annexe 1 Procédures Comptable

25- Annexe 2 Régime Douanier

PAGES

=
it
14/12/96 Kouakla doc

“4

CONTRAT DE PARTAGE DE PRODUCTION

ENTRE

La République du Congo (ci-aprés désignée le “Congo"). représentée par Monsieur Benoit KOUKEBENE,
Ministre des Hydrocarbures et des Mines.

d'une part,

ET

Le Groupe ZETAH constitué de Heritage ON: Gal ted, catreprise. enregistrée dans le Commonwealth
des Bahamas, de Tacoma Limited, entreprise 1 Indande’ etydeZetah Oil Company Limited,
société anonyme enregistrée 4 I'e de New Providence apres “designe ‘ZETAH "), représenté par

Monsieur Denis Christian TETEGAN, son Représentant légal ,

d'autre part,

Cependant, la faiblesse des accumulations d'Hydrocarbures a place éstimées a cnygon 1,5 millions de tonnes,
associ¢e a l'importance des coiits 4 récupérer, ont conduit Elf Congo 4 considérer ce champ comme ¢tant
marginal et non économique et par conséquent

En vue d'encourager la production de toute quantité d'Hydrocarbures de son sous-sol, la République du Congo
a exprimé son désir de promouvoir I'exploitation petroliére vn champs marginaux de son bassin cdtier en
privilégiant a cet effet les sociétés indépendantes de taille

Par le Protocole aAccord du 30 “Aodt 1995, ia République du Congo etla société Zetah Oil Company Limited
Se sont engagées 4 mettre tout.en ocuvre pour une coopération réciproquement avantageuse dans le domaine
des hydrocarbures.

Le Groupe ZETAH a exprimé sa ferme volonté d’établir des relations de coopération avec le Congo dans le
domaine des Hydrocarbures; notamment pour la mise en Valeur des réserves récupérables du champ marginal
dit "KOUAKOUALA".

Le Congo a, conformément au Titre m, Article 10, paragraphe 2 de la loi 24-94 du 23 Aodt 1994 portant

Code des Hydrocarbures et par décret N° 96/.. <.., 1996, attribué au Groupe ZETAH un Permis de
Recherche dit "KOUILOU” dans lequel est situé 1 marginal “KOUAKOUALA".

Par déctet N° 96/ vasvscsceee GU .
Permis d' Exploitation pour Te développement ‘du champ marginal "KOUAKOUALA". 4

Pour la mise en valeur dudit Permis, le Congo et le Contracteur, tel que défini a I’Article 1.7 ci-aprés, ont

négocié et établi les modalités de leur coopération dans le présent Contrat de Partage de Production relatif au
|développement du champ marginal "KOUAKOUALA". -

i\

14/12/96 Kouakla .doc

y crr KOUAKOUALA 4

ILA ENSUITE ETE CONVENU CE QUI SUIT:

Article 1 - Définitions

Aux fins du Contrat, les termes suivants auront la signification fixée au présent Article :

11

12

“Année Civile": Période de douze (12) mois consécutifs commencant le premier janvier de
chaque année, {

"Baril": Unité égale 4 42 gallons américains (ua pitas: S. étant égal 4 3,78541 ine) mesurés
4 la température de soixante degrés (60°F) Faprenelt

"Brut de Référence” : Le pétrole brut tel que defini al’Article 8.1 ci-aprés.
: *
“Budget: L'estimation prévisionnelle du coiit d'un Programme de Travaux.

"Cession": Toute opération juridique aboutissant au transfert entre les Parties ou a toute autre
entité, autre qu'une Partie, de tout ou partie des droits et obligations découlant du Contrat

“Comité de Gestion": Torgane visé a 'Article 4 du Contrat.,

"Contracteur"; Désigne ensemble constitué par. le, Groupe ‘ZETAH et toute autre entité a
laquelle Le Groupe ZETAH pourrait céder un’ intérét dans les droits et obligations du Contrat.

“Code des Hydrocarbures" : le code, objet de la loi 24: -94 du 23 Aoiit 1994, en vigueur a la date
de signature du présent Contrat.

"Contrat*: Le présent Contrat de Partage de Production, ses annexes qui en font parte

intégrante, ainsi que tout avenant qui serait conclu entre les Parties. i

"Contrat d'Association”: Le Contrat & conclure entre les entités constituant le Contracteur, ses
annexes et ses ayenants, pour la réalisation en association des Travaux Pétroliers.

"Coilts Pétroliers*: Toutes les ¢penses effostivement encourues et payables par le Contracteur
du fait des Travaux Pétroliers et calculées conformément a la Procédure Comptable.

“Date d'Entrée en Vigueur": La date de prise d'effet du Contrat, telle que cette date est définie
l'Article 18 du Contrat.

"Dollar": La monnaie ayant cours légal aux Etats-Unis d'Amérique.

"Gaz Naturel": Les hydrocarbures gazeux comprenant principalement du methane et de I'éthane,

qui, a 15°C et ala pression atmosphérique,, sont 4 T'état gazeux, et qui sont découverts ev/ou
produits sur la Zone de Permis. apres extraction des liquides de gaz naturel. Les gaz de pétrole
liquéfiés (GPL) sont par exception considérés comme des Hydrocarbures Liquides pour autant

‘quills soient expédiés au point.de livraison sous forme liquide.
. ee

14/12/96 Kouakla doc

11S “Hydrocarbures": Les Hydrocarbures Liquides et le Gaz Naturel découverts eVou produits sur

fa Zone de Permis.

1.16 “Hydrocarbures Liquides": Les Hydrocarbures découverts eV/ou produits sur la Zone de Permis,
y compris les GPL, a l'exception du Gaz Naturel.

1.17 "Parties": Désigne les Parties au Contrat.

1.18 “Permis": Permis d'Exploitation Kouakouala

1.19 “Prix Fixé": Le prix de chaque qualité d'Hydrocarbures Liquides, tel que défini a I’Article 9 ci-
apres. +

1,20 “Prix de Référence" : le prix tel que defini aT'Article 8.1 ci-aprgs.

1.21 “Procédure Comptable™: La procédure comptable qui, aprés signature, fait partie intégrante du

Contrat dont elle constitue I'Annexe I.

1.22 "Production Nette": la production totale dHydrocarbures Liquides (y compris les gaz de pétrole
liquéfiés GPL) diminuée de toutes eaux et de tous sédiments produits, de toutes quantités
d'Hydrocarbures réinjectées dans le gisement, utilisées ou perdues au cours des Travaux

Pétroliers.

1,23 “Programme de Travaux": Un plan de Travaux Pétroliers devant étre effectué durant une
période déterminée, tel qu'approuvé par le Comité de Gestion dans les conditions stipulées au
Contrat.

1.24 "Société Affiliée":

1.24.1 Toute société dans laquelle plus de cinquante pourtent (S0%) des droits de vote dans les

assemblées générales ordinaires des actionnaires ou associ¢és (ci-aprés désignées - les
“Assemblées") sont détenus directement ou indirectement par l'une des Parties;

1.24.2 Toute société qui détient, directement ou indirectement, plus de cinquante pourcent (50%) des
droits de vote dans les Assemblées de I'une des Parties;
a
1.24.3 Toute société dont les droits de vote dans les Assemblées sont détenus pour plus de cinquante

pourcent (50%) par une société qui détient elle-méme, directement ou indirectement, plus de
cinquante pourcent (50%) des droits de vote dans les Assemblées de l'une des Parties;

1.24.4 Toute société dans laquelle plus de cinquante pourcent (50%) des droits de vote dans les
Assemblées sont détenus directement ou indirectement par une société ou par plusieurs sociétés

telles que décrites aux sous-paragraphes 1.24.1 a 1.24.3 ci-dessus.
&

1.25 "Titulaire”: Le titulaire du permis ed aux dispositions du Code des Hydrocarbures.
Pour le. Permis d'Exploitation Kouakouala, le titulaire signifie Zetah.

1.26 "Travaux d'Abandon*: Les Travaux Pétroliers nécessaires 4 la remise en état d'un site
exploitation dont I'abandon est programmé par le Comité de Gestion.

am sa BS BAER Hic

1.27 "Travaux de Développement” Les ‘Travaux Pétroliers lies aux Penmis d'Exploitation relatifs 4
l'étude, la préparation et.laz des. installations telles que: forage, équipement de puits et

. essais de production, « construction“et: pose des-plates-formes ainsi que toutes autres ppérations

14/12/96

1.29

1.30

131

réalisées en vue de la production, du transport, du traitement, du stockage et de Vexpédition des
_ Hydrocarbures aux terminaux de chargement. = oe

“Travaux d'Exploitation": Les Travaux Pétoliers relatifs aux Permis d'Exploitation et li¢s a
l'exploitation et a I'entretien des installations de production, de traitement, de stockage, de
transport et d'expédition des Hydrocarbures.

“Travaux Pétroliers*: Toutes activités conduites pour permettre la mise en oeuvre du Contrat
sur la Zone de Permis dans le cadre du Contrat, notamment les études, y compris les études sur
la Cuvette Congolaise conformément au décret attributif du Permis, les préparations et les
réalisations des opérations, les activités juridiques, comptables et financiéres. Les Travaux
Pétroliers se répartissent entre les Travaux deDéveloppement, les Travaux d'Exploitation et les
Travaux d’Abandon. €

“Trimestre": Une période de trois (3) mois consétutifs commenan le premier jour de janvier,
d'avril, de juillet et d'octobre de tou Année Civile.

"Zone de Permis": Désigne la zon '¢ par le Permis d'Exploitation Kouakouala.

Article 2 - Objet du Contrat

Le Contrat a pour objet de définir les modalités selon lesquelles.le Contracteur réalisera conformément aux
dispositions de l'article 25 du Code des Hydrocarbures, les Travaux Pétroliers gur la Zone de Permis et selon
lesquelles les Parties se partageront la production dHydrocarbures fm découlant.

Article 3 - Champ d'application du Contrat - Opérateur

3.1

Le Contrat est un contrat de partage de production sut-la Zone de Permis régi par toutes les
dispositions légales et réglementaires en vigueur et futures applicables au Contracteur os ne
sont ou ne seront pas contraires au Contrat. 3

Les Travaux Pétroliers seront réalisés au nom et pour le compte du Contracteur par une des
entités composant celui-ci et dénommée l'Opérateur. L'Opérateur est désigné par le Contractear
dans le cadre du Contrat d'Association. Le Groupe ZETAH est I'Opérateur présentement
désigné par le Contracteur pour le Permis ‘Exploitation Kouakouala.

Pour le compte du Contracteur, I'Opérateur aura notamment pour tache de:

(a) Préparer et soumiettre au Comité de Gestion les projets de Programmes de Travaux
annuels, les Budgets correspondants et leurs modifications éventuelles ;

(b) Diriger, dans les limites des Programmes de Travaux et Budgets approuvés, I'exécution
des Travaux Pétroliers ; .

(c) Preparer les Programmes de Travaux d'Evaluation et de Développement, des Travaux
d'Exploitation et des Travaux d'Abandon relatifs au gisement découvert ;

(d) Sous réserve de l'application des dispositions de I'Article 3.6 ci-aprés, négocier et
conclure avec tous tiers les contrats relatifs a l'exécution des Travaux Pétroliers ;

(e) Tenir la comptabilité des Travaux Pétroliers, preparer <t soumettre annuellement au
} Congo les comptes, conformément aux dispositions de la Procédure Comptable ;

14/12/96 Kouakla .doc
AUUARYYALD

aa aa ee ey

3.4

() Conduire les Travaux Peétroliers de la maniére la plus appropriée et, d'une fagon
générale, mettre en oeuvre tous moyens appropriés en respectant les régles de l'art en
usage dans l'industrie pétoliére intemationale, en vue de

(0) lexécution des Programmes de Travaux dans les meilleures conditions
techniques et économiques, et

(id) l'optimisation de la’ production dans le Tespect d'une bonne conservation des
gisements exploités.

Dans I'exécution des Travaux Pétroliers, UGperateur devra, pour le compte du Contracteur:

i

(a) Conduire a¥ec diligence toul@’Irs opérations conformément aux pratiques
généralement suivies dans Vindustrie pétoli¢re, se conformer aux régles de l'art en
matiére de champs pétroliféres et degénie civil et accomplir ces opérations d'une
maniére efficace et économique. Toutes les operations seront exécutées conformément

Se
(b) Foumir le personnel’ aux Travaux Pétroliers en tenant compte des
dispositions de I'Article'l4 ci-aprés.

(3) Permettre dans des limites raisonnables aux représentants du Congo d'avoir un accés
périodique, aux frais du Contracteur, aux lieux ot se déroulent les Travaux Pétroliers,
avec le droit d'observer tout ou partie des opérations qui y sont conduites. Le Congo
pourra, par l'intermédiaire de ses représentants ou employés diment 3 ‘asutorisés, examiner
tout ou partie des données et interprétatioris de l'Opérateur se rapportant aux Travaux
Pétroliers, y compris, sans que cette énumération soit limitative, carottes, échantillons
de toute nature, analyses, données magnétiques, diagrammes, cartes, tables et levés.

L'Opérateur conservera toutes ces données en République du Congo et en fournira une
copie au Congo. Toutefois, en ce qui conceme les documents exigeant des conditions
particuliéres de rangement ou de conservation, ceux-ci seront conservés dans un lieu
choisi par les Parties, sous la responsabilité de l'Opérateur, et auxquels le Congo aura
tous droits d'accés. L'Opérateur en fournira une copie au Congo a sa demande.

(d) Mettre en place et maintenir en vigueur toutes les couvertures d'assurances de types et
montants conformes aux usages dans l'industrie pétroliére et 4 la réglementation en
vigueur au Congo.

© Payer ponctuellement tous les frais et dépenses encourus au titre des Travaux Pétroliers.

Le Contracteur devra exécuter chaque Programme de Travaux dans les limites du Budget
Correspondant et ne pourra enureprendre aucune opération qui ne serait pas comprise dans un
Programme de Travaux approuvé ni engager de dépenses qui excéderaient les montants inscrits
au Budget, sous réserve de ce qui suit :

(a) Si cela s'avére nécessaire pour I'exécution d'un Programme de Travaux approuve, le
Contracteur est autorisé 4 faire des dépenses excédant le Budget adopté, dans la limite
de dix pourcent (10%) du Budget. L'Opérateur devra rendre compte de cet excédent de
dépenses au Comité de Gestioti dans les plus brefs délais.

(b) Au cours de chaque Année Civile, le Contracteur est aussi autorisé a effectuer, dans le
1 cadre des Travaux Pétroliers, des dépenses imprévues non incluses dans un Programme
/ de Travaux (mais qui y sont li¢és) et non inscrites dans un Budget, dans la limite

14/12/96 Kouakla .doc
cependant d'un total de deux cent cinquante mille (250.000) Dollars ou leur
contre-valeur dans une autre monnaie. Toutefois, ces dépenses ne doivent pas éure faites
—pour alteindre des objectifs jusqu’alors refuses par le Comité de Gestion et I'Opérateur
devra presenter dans les plus brefs délais un rapport relatif a ces dépenses au Comité de
Gestion. Lorsque ces dépenses auront été approuvées par le Comité de Gestion, le
montant autorisé sera 4 nouveau porté a deux cent cinquante mille (250.000) Dollars ou
leur contre-valeur dans toute autre monnaie, le Contracteur ayant en permanence le
pouvoir de dépenser ce monitant. aux conditions fixées ci-dessus.
*
(©) _ En cas d'urgence dans le cadre des Travaux Pétroliers, I'Opérateur pourra engager les
dépenses immeédiates qu'l j jpgera saires pour la protection des vies, des biens et de
l'environnement, et I'Opérattyy = dans les plus brefs délais au Comité de

Gestion des cirgonstances de dfcas @iurgence et de ces dépenses.

3.6 Sauf décision contraire du Comité de Gestion, I Contracteur devra faire des appels d'offres
pour les materiels et services dont le cout est estimé supérieur 4 un. million (1.000.000) Dollars
pour les Travaux de Développement, d'Exploitation et d'Abandon. Les entités composant le
Contracteur pourront soumissionner dans le cadre de ces appels d'offres. La procédure ci-dessus
ne s'appliquera pas pour les études géologiques et géophysiques, l'interprétation des données
sismiques, les simulations et études de gisements, l'analyse des puits, corrélation et
interprétation, I'analyse des roches-méres, analyse pétrophysique et géochimique, la
supervision et l'ingénierie des Travaux Pétroliers, l'acquisition de logiciels et les travaux
nécessitant l'accés 4 des informations confidentielles lorsque le Contracteur aura la possibilité
de fournir les prestations a partir de ses moyens propres ou de ceux de ses Sociétés Affili¢es.

een na cearproe *

a7: Les montants définis aux Articles 3.5 et 3.6 ci-dessus, valables powfTathée 1996, seront
actualisés chaque année par application de l'indice ‘d'Inflation du Produit Intérieur Brut des
Etats-Unis d’Ameérique, tel que publié par l'OCDE dans sa Revue Mensuelle, a la page "National
Accounts", sous les références: “National Income and Product - Etats-Unis - Implicit Price
Level". La valeur de I'indice était de 100 en 1985: et de 132,3 au 4éme trimestre 1993
(Publication du mois de mars 1996). En cas d'impossibilité d'utiliser ladite référence, les Parties
se concerteront pour convenir d'une nouvelle référence:

3.8 Le Contracteur exercera ses fonctions én industriel it. Sa responsabilité ne saurait étre
recherchée que pour les pertes et les dommages résultant d'une faute lourde de sa part, telle
qu'appréciée au regard des pratiques et usages intemationaux de l'industrie pétroliére et dans le
respect de la réglementation congolaise applicable.

3.9 Sans préjudice de ce qui précéde, le Contracteur exécutera, pendant la durée du Permis
dExploitation KOUAKOUALA et toute période de renouvellement, le programme minimum
de travaux défini au decret attributif du permis mis a la disposition du Contracteur par le
Titulaire conformément aux dispositions du Contrat d'Association.

Article 4 - Comité de Gestion

4.1 Aussitét que possible aprés la Date d'Entrée en Vigueur du Contrat, il sera constitué, pour la
Zone de Permis, un Comité de Gestion composé d'un représentant du Contracteur et d'un
représentant du Congo. Le Congo et le Contracteur nommeront chacun un représentant et un
suppléant. Chaque suppléant nommé agira seulement au cas oii le représentant désigné ne serait
pas disponible. Le Congo et le Contracteur auront chacun le droit de remplacer a tout moment
son représentant ou son suppléant en s'avisant mutuellement de ce remplacement. Le Congo et

\ le contracteur pourront faire participer aux reunions du Comité de Gestion un nombre

i raisonnable de leur personnel.

U

141U96 Kouakla .doc

tt RYUVARULALA

4.2 Le Comité de Gestion examine toutes questions inscrites 4 son ordre du jour relatives 4
Yorientation, 4 la programmation et au contéle de la réalisation des Travaux Péwoliers. [1
examinera notamment les Programmes de Travaux et les Budgets qui feront l'objet d'une
approbation et il controlera I'exécution desdits Programmes de Travaux et Budgets.

Pour I'exécution de ces Programmes de Travaux et Budgets approuvés, l'Opérateur, pour le
compte du Contracteur, prendra toutes les decisions nécessaires pour la réalisation des Travaux
Pétroliers conformément aux termes du Contrat.

£

4.3 Les décisions du Comité de Gestion soat prises en application des régles suivantes :

(a)

@)

pour les Travaux de Bereiprts y compris les Travaux d'Evaluation et de
Developpemest complégs les Travaux d'Exploitation, I'Opérateur présentera,
pour le compte du Contracteur, au Comité de Gestion, les orientations, les Programmes
de Travaux et les Budgets qu'il propose pour approbation. Les décisions du Comité de
Gestion sur ces propositions sont prises a I'unanimité.

Au cas ol une question ne pourrait pas recueillir I'unanimité a une réunion du Comité
de Gestion, I'examen de la question sera reporté a une deuxi¢me réunion du Comité de
Gestion qui se tiendra, sur convocation de I'Opérateur, dix (10) jours au moins aprts la
date de la premiére réunion. Pendant ce délai, le Congo et le Contracteur se
concerteront.et I'Opérateur fournira toutes informations et explications qui lui seront
demandées par le Congo. I] est entendu que si au cours de cette deuxitme réunion le
Congo et le Contracteur ne parviennent pas 4 un accord sur la décision a prendre, la
décision appartiendra au Contracteur tant’que les gntités composant-le Contracteur
niauront pas récupéré l'intégralité des Cots Petroliés’ liés“B“1Apiliase initiale de
développement. Pour les développements..complémentaires sur un méme Pemis
d'Exploitation, l'accord unanime du Congo et du Contracteur devra étre recherché.

pour les Travaux d'Abandon, toute décision du Comité de Gestion sera prise 4
Tunanimité.

Les décisions du Comité de Gestion ne devront pas étre susceptibles de porter atteinte aux
droits et obligations résultant, pour le Contracteur, du Contrat et du Permis.

Le Comité de Gestion se réunira chaque fois que I'Opérateur le demandera, sur convocation

adressée quinze (15) jours a I'avance. L'Opérateur transmettra au Congo dans le méme délai le
dossier relatif a la réunion du Comité de Gestion. En outre, la convocation contiendra I'ordre du
jour proposé, la date, I'heure et le lieu de ladite reunion. Le Congo pourra a tout moment
demander que I'Opérateur convoque une réunion pour délibérer sur des questions déterminées
qui feront alors partie de l'ordre du jour de ladite reunion. Le Comité de Gestion devra se réunir
au moins deux fois au cours de chaque Année Civile pour discuter et approuver le Programme
de Travaux et le Budget et pour entendre le rapport de l'Opérateur sur I'exécution du Budget
afférent a l'Année Civile précédente. Le Comité de Gestion ne peut statuer sur une question qui
ne figure pas 4 l'ordre du jour de la reunion, sauf décision contraire unanime des représentants
du Congo et du Contracteur.

Les séances du Comité de Gestion sont présidées par le représentant du Congo. L’Opérateur en

assure le secrétariat.

L'Opérateur préparera un procts-verbal écrit de chaque séance et en emverra copie au Congo
dans les quinze (15) jours de la date de la réunion, pour approbation ou remarques dans les

trente (30) jours 4 compter de la date de réception. En outre, I'Operateur établira et soumettra 4

; la signature du représentant du Congo et du Contracteur, avant la fin de chaque séance du

Mb

14/12/96 Kouakla .doc

y -h 8 RUUARKUUALA

Comité de Gestion, une liste des questions ayant fait l'objet d'un vote et un résumé des positions
adoptées 4 l'occasion de chaque vote.

4.7 Toute question pourra étre soumise 4 la décision du Comité de Gestion sans que soit tenue une
séance formelle, 4 condition que cette question soit wansmise par écrit par I'Opérateur au
Congo. Dans le cas d'une telle soumission, le Congo devra, dans les dix (10) jours suivant
réception, communiquer son vote’par écrit a I'Opérateur, sauf si la question soumise au vote
Tequiert une décision dans un délai plus bref en raison de l'urgence, auquel cas le Congo devra
communiquer son vote dans le délai stipulé par I'Opérateur, ce délai ne pouvant toutefois étre
inférieur 4 quarante huit (48) heures. En I'absence de réponse du Congo dans le délai imparti, la
Proposition de l'Opérateur sera considérée comme adoptée. Toute question qui reqoit le vote
affirmatif dans les conditions previes au fptragraphe 4.3 ci-dessus sera réputée adoptée comme
si une réunion avait été tenue.

4.8 Le Comité de Gestion peut décider d'entendre toute personne dont I'audition est demandée par
le Congo ou le Contracteur. En outre, le Congo ou le Contracteur peut, a ses frais, se faire
assister aux réunions du Comité de Gestion par des expertsie son choix, a condition d'obtenir
un engagement de confidentialité desdits experts, étant entendu que les experts assistant le
Congo ne devront présenter aucun lien avec des sociétés pétroliéres concurrentes des entités
composant le Contracteur.

Article 5 - Programmes de Travaux et Budgets

$1 Pour le compte du Contracteu,, l'Opérateur soumettra au Congo, dans um délai de trente (30)
jours 4 compter de la Date d'Entrée en Vigueur, le Programme de Travaux quill se propose de
réaliser au cours de I'Année Civile en cours et de I'Année Civile suivante, ainsi que les projets
de Budgets correspondants. Par la suite, au plus tard le quinze (15) Novembre de chaque Ann¢e
Civile, l'Opérateur soumettra au Congo le Programme de Travaux qu'il se propose de réaliser au
cours de l'Année Civile suivante ainsi que le projet de Budget correspondant. Chaque
Programme de Travaux comprendra au minimum les travaux dont l'exécution est exigée, le cas
échéant, aux termes du programme minimum de travaux pour I'Année Civile considérée” Au
moment de la soumission du Programme de Travaux et du Budget de chaque Année Civile,
l'Opérateur présentera sous forme moins détaillée un Programme de Travaux et un Budget
prévisionnels pour les deux Années Civiles suivantes.

5.2 Au plus tard le quinze (15) décembre de chaque Amnce Civile, le Comité de Gestion adoptera le
Programme de Travaux et le Budget relatifs 4 l'Année Civile suivante. Au moment oi il
adoptera un Programme de Travaux et un Budget, le Comité de Gestion examinera, a titre
préliminaire et sans l'adopter, le Programme de Travaux et le Budget pour les deux Années
Civiles suivantes.. Aussitét.que possible aprés l'adoption "d'un Programme de Travaux et d'un
Budget, l'Opérateur en adressera une copie au Congo.

5.3 Chaque Budget contiendra une estimation détaillée, par Trimestre, du coiit des Travaux
Peétroliers prévus dans le Programme de Trayaux correspondant a chaque Trimestre en question.
Chaque Programme de Travaux et chaque Budget seront susceptibles d'étre révisés et modifiés
par le Comité de Gestion a tout moment dans l'année.

5.4 Dans les quatre vingt dix (90) jours suivant la fin d'une Année Civile (ou en cas de fin du
Contrat dans les trois (3) mois de cette expiration), 'Opérateur devra, pour le compte du
Contracteur, rendre compte au Congo de la facon dont a été exécuté le Budget afferent 4 l'Année
Civile écoulée.

5.5 Lorsque l'Opérateur estimera qu’au total 75% des réserves prouvées du Permis dExploitation
i KOUAKOUALA objet du Contrat devraient avoir été produites au cours de I'Année Civile qui

14/12/96 Kouakla .doc

a — =
suivra, il soumettra au Congo, pour le compte du Contracteur, au plus tard le quinze(15)
Novembre de l'Année Civile en cours, le Programme des Travaux d'Abandon qu'il se propose de
réaliser sur ce Permis avec un plan de remise en état du site, un calendrier des travaux prévus et
une estimation detaillée de l'ensemble des coiits liés a ces Travaux d'Abandon.

Pour permettre la récupération de ces Coits Péuoliers conformément aux dispositions de
l'article 6.2.4 ci-aprés par les entités composant le Contracteur sous la forme de provisions pour
la remise en état du site, l'Opérateur déterminera, au plus tard Je quinze(15) Novembre de
T'Année Civile en cours, le montant exprimé en Dollars par Baril de la provision a constituer. Ce
montant sera égal au montant total estimé des Travaux d'Abandon divisé par le montant des
Téserves prouvées restant 4 produire selon ses estimations sur le Permis.

Au plus tard le quinzé (15) Décembre de la méme Année Civile, le Comité de Gestion adoptera,
pour le Permis le programme des Travaux d'Abandon, et le Budget global correspondant, pour
Ja periode allant jusqu’a la fin de la réalisation des Travaux d'Abandon. A la méme date, le
Comité de Gestion approuvera également le montant de la provision que le Contracteur sera
tenu de constituer pour chaque Baril d'Hydrocarbures Liquides restant 4 produire. Chaque entité
membre du Contracteur imputera en conséquence sur les Coiits Pétroliers.de chacune des
Années Civiles suivantes une somme égale au montant de la provision ‘a constituer par Baril
Testant a produire multipli¢e par la part de la production d'Hydrocarbures Liquides lui revenant
au titre de l'Année Civile considérée sur le Permis.

Si besoin est, au plus tard le quinze (15) Novembre dé chaque Année Civile, |'Operateur
présentera au Congo les modifications qu'il convient d'apporter  I'estimation des reserves
estimations de réserves restant a produire et des nouvelles estimations de" coiits des Travaux
d'Abandon, I'Opérateur déterminera le cas échéant, compte tenu des provisions deja effectuées a
ce titre, le nouveau montant en Dollars des provisions a constituer pour l'ensemble des Années
Civiles a venir jusqu'a I'arrét de la production sur chaque Baril d'Hydrocarbures Liquides qui
sera produit, Le Comité de Gestion approuvera ce montant le quinze (15) Décembre de la méme
année au plus tard. .

Les livres et écritures comptables du Contracteur se rapportant aux Travaux Pétroliers seront
soumis a vérification et 4 inspection périodique de la part du Congo ou de ses représentants.

Aprés avoir informé le Contracteur par écrit, et moyenngst'un préavis d'au moins quarante cing
(45) jours, le Congo exercera ce droit de vérification, pour un exercice donné, ou bien par du
personnel de l'Administration congolaise ou bien par un cabinet indépendant internationalement
reconnu, désigné par lui et agréé par le Contracteur. L'agrément du Contracteur ne sera pas
refusé sans motif valable.

Pour une Année Civile donnée, le Congo disposera d'un délai de quinze (15) mois 4 compter de .

la date de dépét des comptes définitifs auprés du Congo pour effectuer en une seule fois ces
examens et vérifications.

A l'occasion de ces verifications, le Congo s'efforcera de procéder aux verifications de fagon 4
géner le moins possible le Contracteur.

Les frais afférents a cette verification seront pris en charge par le Contracteur dans la limite d'un
montant moyen annuel de soixante mille (60.000) Dollars évalué sur une période de deux ans et
feront partie des Coiits Pétroliers. Ce montant, valable pour l'année 1996, sera actualisé chaque
année par application de l'indice défini a I'Article 8.2 du Contrat.

., Lorsque la vérification n'est pas réalisée par le personnel de l'administration congolaise, le

cabinet indépendant agréé par le Congo et I'Opérateur exercera sa mission dans le ject des

14/12/96 Kouakla .doc

termes de référence établis par le Congo pour I'examen de !'application des régles definies dans
la Procédure Comptable pour la determination des Coits Pétroliers et de leur récupération.
Lesdits termes de référence seront communiqués au Contracteur avant I'intervention dudit
cabinet. Le rapport final de cette verification sera communiqué dans les meilleurs délais au

Contracteur.

Les comptes des Sociétés Affiliées de l'Opérateur, qui sont notamment chargées de fournir leur
assistance au Contracteur ne sont pas soumis a la verification susvisée. Sur demande,
V'Opérateur fournirg un certificat du cabinet intemational chargé de certifier les comptes
desdites Sociétés Affiliées. Ce cabinet devra certifier que les charges d'assistance imputées aux
Coiits Pétroliers ont été calculées de maniére équitable et non discriminatoire. Cette disposition
ne s'applique pas aux Sociétés Affili¢es de droit congolais qui pourraient étre créées pour les
besoins de I'exécution du Contrat.

Pour toutes contradictions, erreurs ou anomalies relevées lors des inspections et verifications, le
Congo pourra présenter ses objections au Contracteur par écrit et de maniére raisonnablement
détaillée, dans les quatre vingt dix (90) jours suivant la fin de ces examens et verifications.

Pour la Zone de Permis, les dépenses imputées en Coiits Pétrliers et les calculs relatifs au
partage de la Production Nette dans ladite Année Civile seront considérés comme
définitivement approuvés si le Congo n'a pas opposé d'objection dans les délais visés ci-dessus.

Toute objection, contestation ou réclamation raisonnablemient soulevée par le Congo fera l'objet
d'une concertation avec le Contracteur. L'Opérateur rectifiera les comptes dans les plus brefs
délais en fonction des accords qui seront intervenus A.cette occasion.avec.le vérificateur
mandaté par le Congo. Les différends qui pourraient subsister. Seront porté¢41a connaissance du
Comité de Gestion avant d'étre éventuellement soumis a I'arbitrage conformément aux
dispositions de l'Article 21 du Contrat.

5.7 Les registres et livres de comptes retracant les Travaux Pétroliers seront tenus par I'Opérateur en
langue frangaise et libellés en Dollars. Les registres seront utilisés pour déterminer la quote-part
des Coiits Pétroliers et de la production revenant’'a- chacune des entités composant le
Contracteur aux fins du calcul par celles-ci des quantités d'Hydrocarbures leur revenant au titre
des Articles 6 et 7 du Contrat.

Il est de I'intention des Parties, qu’ l'occasion de la gpyersion de devises et de toutes autres
opérations de changes relatives aux Travaux Pétoliers;le Contracteur ne réalise nj gain, ni
perte qui ne soit porté(e) aux comptes des Coiits Pétroliers. ee |

Les modalités relatives 4 ces opérations seront précisées dans la Procédure Comptable.

Article 6 - Remboursement des Coiits Pétroliers
6.1 Le Contracteur assurera le financement de I'intégralité des Coiits Pétroliers.

6.2 Le remboursement des Coiits Pétroliers s'effectuera sur la Zone de Permis. A cet effet, une part
de la production d'Hydrocarbures Liquides provenant de la Zone de Permis au cours de-chaque
Année Civile sera effectivement affectée au remboursement deCoiits Pétroliers (ci-aprés
désignée "Cost Oil"), comme suit: , .

6.2.1 Dés le démarrage de la production d'Hydrocarbures Liquides sur le Permis, chaque entité

composant le Contracteur commencera a récupérer sa part des Coiits Pétroliers relatifs a la Zone
de Permis en recevant chaque Année Civile une quantité d'Hydrocarbures Liquides a déterminer

| comme suit : iS
Kouakla .doc

14/12/96

- Tant que la Production Nette cumulée est inférieure ou égale a cing millions (5.000.000)
de barils, la quantité d'Hydrocarbures Liquides correspondant 4 la part des Coiits Petroliers
de chaque entité composant le Contracteur sera au plus égale 4 soixante pour cent (60%) du
total de la Production Nette du Permis multipliée par le pourcentage d'intérét qu'elle
détient dans la Zone de Permis.

- Dés que la Production Nette cumulée est supérieure a cing millions (5.000.000) de barils,
la quantité d'Hydrocarbures Liquides correspondant a la part des Coiits Péwoliers de
chaque entité composant le Contracteur sera au plus égale 4 cinquante pour cent (50%) du
total de la Production Nette du Permis multipli¢e par le pourcentage diintérét qu'elle
détient dans la Zone de Permis.

Si au cours d'une quelconque Année Civile, les Coiits Pétroliers non encore récupérés par une
entité composant le Contracteur dépassent la valeur de la quantité d'Hydrocarbures Liquides
Pouvant étre retenue par cette entité comme indiqué ci-dessus, le surplus ne pouvant étre
récupéré dans I'Année Civile considérée sera rep@iké sur les Années Civiles suivantes jusqu'a
récupération totale ou expiration du Contrat.

6.2.2 La valeur du Cost Oil sera déterminée en utilisant le Prix Fixé pour chaque qualité ;
d'Hydrocarbures Liquides tel que défini a I'Article 8.

6.2.3 Le remboursement des Cots Pétroliers pour chaque Année Civile au titre des Permis
d'Exploitation s'effectuera selon l'ordre de priorité suivant:

- les coiits des Travaux d'Exploitation;
- les coiits des Travaux de Développement;
° les provisions décidées pour la couverture des coiits des Travaux d'Abandon.

Les Cotitts Pétroliers sont reclassés dans les catégories de Travaux Pétroliers ci-dessus selon \
leur nature. i
(

6.2.4 Au moment de leur remboursement, les Coiits Pé non récupérés seront actualisés 4
compter de leur date de paiement par application déffindice visé a l'Article 3.7 ci-dessus et 1
selon les dispositions prévues a la Procédure Comptable. Fy : {
i
|

Article 7 - Partage de la Production

Compte tenu du caractére marginal du champ KOUAKOUALA (reserves récupérables et rythme de production |
limités) la Production Nette sur la Zone de Permis, déduction faite de la redevance miniére proportionnelle, des '
montants versés au titre de la PID définie a l'article 10 ci-aprés et de la quantité affectée au remboursement des

Coiits Pétroliers conformément aux dispositions de I'Article 6 ci-dessus (ci-aprés désignée “Profit Oil"), sera

partagée comme suit:

+ Tant que la Production Nette cumulée est inférieure ou égale a cing millions (5.000.000) de barils, le
Congo recevra vingt cing pour cent (25%) et le Contracteur soixante quinze pour cent (75%) du Profit-
Oil. . .

- Dés que la Production Nette cumulée est supérieure 4 cing millions (5.000.000) de barils, le Congo
; Tecevra vingt huit pour cent (28%) et le Contracteur soixante douze pour cent (72%) du Profit-Oil.

14/12/96 Kouakla .doc
~ Si la Production Nette cumulée est supérieure a cing millions (5.000.000) de barils et que
"exploitation du gisement se poursuit dix (10) ans aprés sa mise en production, le Congo et le
Contracteur recevront respectivement cinquante pour cent (50%) du Profit-Oil.

Pour la répartition du Profit-Oil de la Zone, de Permis entre le Congo et chaque entité composant le
Conuracteur prévue ci-dessus, les parts de chaque Qualité d'Hydrocarbures Liquides a recevoir par le Congo et
par chaque entité composant le Contracteur sont proportionnelles au rapport entre la Production Nette de
chacune de ces Qualités d'Hydrocarbureg Liquides affectées au Profit-Oil et a la somme des Productions Nettes
des Hydrocarbures Liquides affectées au Profit-Oil.

Article 8 - Valorisation des Hfdrocarbures Liquides \

8.1 Compte ten. du caractére marginal du champ de KOUAKOUALA, la Production Nette de la
Zone de Permis sera valorisée par 4 une qualité d'hydrocarbures liquides dont les
cotations sont réguli¢rement reportées dafts ‘une Puygeation faisant foi dans l'industrie petroliere
(ci-aprés Brut de Référence).

Pour les besoins de la gestion du présent Contrat, le Brut de référence sera le Brent de la mer du
Nord, dont la valeur de la cotation telle que publi¢e par le Platt's 4 la rubrique "Brent daté” sera
le "Prix de Référence” . Si cela s'avére nécessaire, le Congo et le Contracteur conviendront de
tout autre Brut de Référence.

Aux fins de la récupération des Coits Pétroliers, du versement en espéces de la redevance
miniére proportionnelle dug au Congo, du partage ‘du Profit Oil et de. -la.détermination des
montants 4 verser au titre de la PID prévue a I'Article 9. G-aprésy Je prix des Hydrocarbures
Liquides sera le Prix de Référence corrigé d'un différentiel dont les modalités de fixation seroat
paritairement consignées dans um accord entre le Congo et et les entités composant le
Contracteur au plus tard six mois aprés la Date d'Entrée en Vigueur. Le Prix Fixé reflétera la
valeur des Hydrocarbures Liquides, FOB terminal de chargement au Congo, sur le marché
intemational déterminée en Dollars par Baril. A cet effet, les entités constituant le Contractear
communiqueront au Congo les informations nécessaires conformément aux dispositions
prévues a la Procédure Comptable. .

8.2 Dans le mois suivant la fin de chaque Trimestre, le Congo et les entités composant le
Contracteur se rencontreront afin de déterminer d'up.eommun accord, pour chaque qualité
d'Hydrocarbures Liquides produite, le Prix Fix¢ pour chaque mois gu Trimestre écoulé. A cette
occasion, chaque entité composant le Contracteur soumettra au Cgago les informations visées 4
T’Article 8.1 ci-dessus et tout élément pertinent se rapportant 4 Mi&Situation et a l'évolution des
prix des Hydrocarbures Liquides sur les marchés internationaux. ‘Si, au cours de cette réunion, i
un accord unanime ne peut étre obtenu, les Parties se rencontreront de nouveau en apportant
toute information complémentaire utile relative a I'évolution des prix des Hydrocarbures
Liquides de qualités similaifes, afin d'obtenir une décision unanime avant la fin du deuxiéme
mois suivant la fin du Trimestre considéré.

Pour les besoins de la gestion du présent Contrat, le Contracteur déterminera en tant que de
besoin un prix mensuel provisoire qui s‘appliquera jusqu’a la détermination définitive pour le
mois considéré du Prix Fixé. Ce prix provisoire sera porté a la connaissance du Congo.

En cas de désaccord persistant des Parties sur la determination du Prix Fixé, I'une ou |'aurre
Partie pourra soumettre le différend a Y'arbitrage dans les conditions prévues a I'Article 20.6 du

Contrat.

8.3 En cas d'exploitation d'un gisement de Gaz Naturel, le Congo et le Contracteur se concerteront
“pour fixer le prix du Gaz Naturel conformément aux dispositions de I'Article 13 ci-aprés.

14/12/96 Kouakla .doc

*SYUAROUALA 15

Article 9 - Provision pour Investissements Diversifiés.

La Provision Pour Investisscments Divesisifiés, ou "PID", a pour objet de permettre d'affecter
des fonds a des investissements ou a des engagements financiers destinés au développement de
T'’économie congolaise; ces fonds seront affectés notamment a la promotion des petites et
moyennes entreprises et des petites et moyennes industrie et 4 une aide au financement des
projets de promoteurs n@tionaux.

Le montant de Ja PID est fixé pour chaque Année Civile 4 un pour cent (1%) de la valeur au(x)
Prix Fixé(s) de la Production Nette de la Zone de Permis.

Les montants coprespondants sont versés par chaque Entité composant le Contracteur sur les
comptes indiqués par le Congo, conformément aux dispositions de la Procédure Comptable.

Les montants affectés 4 la PID constitu Cots Pétroliers.

~

Article 10 - Régime Fiscal

10.1

10.2

10.2

La redevance miniére proportionnelle due au Congo sera calculée au taux de quinze pour cent
(15%) s'appliquant sur la Production Nette de la Zone de Permis.

Le Congo aura le droit de recevoir Iqredevance miniére proportionnelle en espéces en notifiant
au Contracteur son choix au moins quatre vingt dix (90) jours 4 l'avance. Si une telle
notification n'est pas faite par le Congo, la redevance sera, alors, prélevée Par le Congo en
nature au point d'enlévement. %

Les quantités d'Hydrocarbures Liquides consommeées par le Contracteur au cours des Travaux
Pétroliers seront assujéties au paiement en espéces de la redevance miniére proportionnelle au
taux de quinze pour cent (15 %). Les dépenses correspondantes constitueront des cocuts
pétroliers.

La par dHydrocarbures Liquides revenant au Contfacteur & Tissue des affectations et des
partages définis aux Articles 6 et 7 ci-dessus sera nette de tout impét, droit ou taxe de quelque
nature que ce soit conformément aux dispositions de I'Article $1 du Code des Hydrocarbures.

La part d'Hydrocarbures Liquides revenant au Congo 4’ l'issue des affectations et des partages
définis aux Articles 6 et 7 ci-dessus comprend et doit satisfairg*enti¢rement l'impdt sur les
sociétés calculé au taux de Timpét sur les revenus prévu @a'Article 42 du Code des
Hydrocarbures pour chaque entité composant le Contracteur et provenant des activités réalis¢es
n application du Contrat.

Les déclarations d'impét seront établies en Dollars par chacune des dites entités et les récépissés
fiscaux correspondants seront délivrés 4 chacune d'elles par l'administration fiscale congolaise.

Ces déclarations restent soumises au contrile de I'administration fiscale selon la réglementation
fiscale applicable sans préjudice des dispositions de I'Article 5.6 du Contrat.

Le Contracteur est soumis aux dispositions de I'Annexe II du Contrat. Les matiéres non visées
par I'Annexe II restent soumises 4 la legislation douaniére en vigueur au Congo.

Article 11 - Transfert de Propriété et enlévement des Hydrocarbures Liquides

11.1

Les Hydrocarbures Liquides produits deviendront la propriété indivise du Congo et du
Contracteur au passage a la téte des puits de production.

14/12/96 Kouakla .doc
La propriété de la part des Hydrocarbures Liquides revenant au Congo et a chaque entité
composant le Contracteur en application des Articles 6, 7 et 10 sera transférée a celles-ci a la
sortie des installations de stockage; dans le cas d'ume expédition par navire pétrolier, le point de
transfert de propriété et d'enlévement sera le point de raccordement entre le navire et les
installations de chargement.

Le Congo prendra également livraison au(x) méme(s) point(s) d'enlévement de la part
d'Hydrocarbures Liquides lui revenant.

Chaque entité composant le Contracteur, ainsi que ses clients et transporteurs, aura le droit
d'enlever librement au point d'enlévement choisi a cet effet la part des Hydrocarbures Liquides
lui revenant en application des Articles 6, 7 et 10.

Tous les frais relatifs au'hansport, au ¢ et a l'expédition des Hydrocarbures Liquides
jusqu'au point d'enlévement feront partie vats Pétroliers.

11.2 Les Parties enléveront leur part respective d'Hydrocarbures Liquides, FOB terminal de
chargement, sur une base aussi réguliére que possible, étant enténdu que chacune d'elles pourra,
dans des limites raisonnables, enlever plus ou moins que la part lui revenant au jour de
Tenlévement, a condition toutefois qu'un tel sur-enlévement ou sous-enlévement ne porte pas
atteinte aux droits de l'autre Partie et soit compatible avec le taux de production, la capacité de
stockage et les caractéristiques des navires.-Les Parties:s¢ concerteront réguli¢rement pour
¢tablir un programme prévisionnel d'enlévement sur la base des principes ci-dessus. Les Parties
arréteront, avant Ie début de toute production commerciale sur:la. Zone du Permis, une
procédure d'enlévement fixant les modalités d'application du présent Article,

11.3.1 Chaque entité du Contracteur est tenue, 4 la demande du Congo, de vendre en priorité aux
industries congolaises, aux conditions définies ci-dessous, les Hydrocarbures Liquides lui
revenant en vue de satisfaire les besoins de celles-ci. Le. Congo n'exigera pas de ces entités
quiclies_vendent aux industries congolaises au titre de chaque Année Civile des quantités
MHydrocarbures Liquides supérieures a trente pourcent (30%) de la part leur revenant au titre
du Contrat. Le Congo pourra choisir la qualité d’Hydrocarbures Liquides la plus appropriée aux —
besoins des industries congolaises parmi les qualités disponibles.

Le Congo notifiera 4 chaque entité du Contracteur, au moins quatre vingt dix (90) jours avant le
début de chaque Année Civile, les quantités et les types d'Hydrocarbures Liquides pour I'Année
Civile en question. En pareil cas, le prix de vente des Hydrocarbures Liquides sera payé en
Dollars et selon des modalités de paiement a convenir, y compris, mM ce qui conceme les
geranties de paiement, en fonction des circonstances, dans le cadre d'un contrat qui sera négocié
le moment venu avec les acheteurs.

11.3.2 Tans la mesure ot le Comité de Gestion déterminera que cela est possible dans le cadre des
opérations visées par le Contrat, l'Opérateur s'efforcera de fournir aux industries désignées par
le Congo les différentes qualités requises. Au cas ot un mélange d'Hydrocarbures Liquides
aurait déja été effectué, les entités du Contracteur s'engagent a la demande du Congo a procéder
a des échanges entre le tonnage d'Hydrocarbures Liquides revenant au Congo en application du
paragraphe 11.3.1, contre les tonnages de pétrole brut de qualités différentes qui sont 4 leur
disposition et produites au Congo, en tenant compte de la qualité, de la valeur et de tous autres
facteurs habituellement pris en considération selon les pratiques en usage dans l'industrie

pétroliére.

11.3.3 Sous réserve de la limite fixée au paragraphe 11.3.1 ci-dessus, I'engagement de chaque entité du
Contracteur de fournir des Hydrocarbures Liquides aux industries congolaises est limité, pour
chaque Année Civile, 4 une quantité égale au total de leurs besoins, multipli¢ par une fraction
dont le numérateur est la quantité d'Hydrocarbures Liquides de cette qualité revenait cette

14/12/96

| A AERA a AE AERIS

v

entité au titre de sa participation, et dont le dénominateur est la production totale de pétrole brut
de cette qualité réalisée au Congo pendant la méme Année Civile.

11.3.4 Au cas ot il existerait au Congo plusieurs producteurs, mais ol en raison des besoins des
industries congolaises, les entités du Contracteur se verraient obligées, 4 la demande du Congo,
de livrer des volumes supéricurs 4‘ leur obligation déterminée en application du paragraphe
11.3.3 ci-dessus, le Congo réunira l'ensemble des producteurs de pétrole brut au Congo et
s'efforcera de faire effectuer entre eux des échanges de quantités de pétrole brut de telle sorte
que soit établie entre les différents producteurs l'égalité décrite au paragraphe 11.3.3 ci-dessus,
em tenant compte de la quantité, de la valeur et tous autres facteurs habituellement pris en
considération dans l'industrie pétroliére.

11.3.5 La livraison des quantités drocarbures Liquides aux industries congolaises se fera au point
d'enlévement a terre ou en m@, ou a la sortie oe de stockage de ces entités.

Article 12 - Propriété des Biens Mobiliers et Immobiliers

La propriété des biens mobiliers et immobiliers de toute nature acquis par le Contracteur dans le cadre des
Travaux Pétroliers sera automatiquement transférée au Congo (i) dés complet remboursement au Contracteur
des Cotits Pétroliers correspondants (ii) ou en cas de retrait du Permis d'Exploitation KOUAKOUALA par le
Congo pour des raisons prévues au Code des Hydrocarbures. Toutefois, aprés le transfert de propriété, le
Contracteur pourra continuer 4 utiliser lesdits biens immobiliers et mobiliers gratuitement et de maniére
exclusive pendant toute la durée.du Contrat, en cas de cession ou de vente des biens ainsi transférés, les

* produits obteaus seront en totalité versés au Congo.

Dans le cas ot des biens mentionnés ci-dessus seraient l'objet de siretés consenties a des tiers dans le cadre du
financement des Travaux Pétroliers, le transfert de la propriété de ces biens au Congo n'interviendra qu'aprés
complet remboursement par le Contracteur des emprunts ainsi garantis.

Les dispositions ci-dessus ne sont pas applicables :
+ aux équipements appartenant a des tiers et qui sont loués au Contracteur,

- aux biens meubles et immeubles acquis par Zetah pour des opérations autres que les Travaux Pétroliers et qui
pourraient étre utilisés au profit des Travaux Pétroliers relatifs 4 la Zone de Permis.

Article 13 - Gaz Naturel

13.1 En cas de découverte de Gaz Naturel, le Congo et le Contracteur se concerteront dans les plus
brefs délais pour examiner la possibilité d'une exploitation commerciale de cette découverte et,
si elle est possible, envisager les arnénagements juridiques, éco.omiques ou fiscaux qui devront
étre apportés au Contrat.

13.2 Le Contracteur pourra utiliser le Gaz Naturel, associé ou non, pour les besoins des Travaux
Pétroliers, et procéder 4 toute opération de réinjection de Gaz Nature] visant 4 améliorer la
récupération des Hydrocarbures Liquides. Les quantités de Gaz Naturel ainsi utilisées ne seront
soumises 4 aucun droit, impdt ou taxe de quelque nature que ce soit.

13.3 Tout Gaz Naturel associé produit et non utilisé directement pour les Travaux Pétroliers pourra
éue bnilé 4 la torche, sous réserve de l'obtention des autorisations administratives nécessaires.

el AS

Kouakla .doc

14/12/96

Article 14 - Emploi - Formation du Personnel congolais

14.1 Sur la base des besoins de formation exprimés par le Congo, I'Opérateur metua en oeuvre un
programme de formation de personnel dans les domaines de la recherche, de I'exploitation et de
la commercialisation des hydrocarbures, dont le budget annuel ne sera pas supérieur a cent mille
(100.000) Dollars. Les programmes de formation et budgets susvisés seront prepares par
T'Opérateur et présentés au Comité de Gestion pour discussion et approbation. Les actions de
formation concemeront les personnels techniques et administratifs de tous niveaux du Congo et
Seront conduites au moyen de stages au Congo ou a !'étranger, d'attribution de bourses d'études
a l’évranger et, le cas échéant, de la création d'un ceawre de formation professionnelle au Congo.
Le personnel en formation restera sous son statut d'origine et restera rémunéré par son
organisme originel de rattachement.

Les dépenses correspopdant aux actions de formation constitueront des Coiits Pétroliers.
14.2 L'Opérateur assurera, 4 qualification égale, l'emploi en priorité dans ses établissements et
installations situés au Congo, du personnel congolais. Dans la mesure ow il ne serait pas

Possible de trouver des ressortissants congolais ayant les qualifications nécessaires pour
occuper les postes a pourvoir, I'Opérateur pourra embaucher du personnel étranger.

Article 15 - Informations - Confidentialité
15,1 Outre les obligations de fourniture d'informations aux autcrités congolaises mises a la charge du
Contracteur par la réglementation pétroliére, I'Opérateur fournira au Congo une copie des
Tapports et documents suivants:
- Tapports journaliers sur les activités de forage;
- Tapports hebdomadaires sur les activités de géophysique;
- Tapports d'études de synthéses géologiques ainsi que les cartes afférentes;
- Tapports de mesures, d'études et diinterprétation géophysiques, des cartes, profils,
sections ou autres documents afférents, ainsi que, sur demande du Congo, I'original des
bandes magnétiques sismiques enregistrées,

- Tapports d'implantation et de fin de sondage pour chacun des forages, ainsi qu'un jeu
complet des diagraphies enregistrées;

- Tapports des tests ou essais de production réalisés ainsi que de toute étude relative a la
mise en debit ou en production d'un puits;

- Tapports concernant les analyses effectuées sur carotte;

- études de gisement;

7 rapports de production.

Toutes les cartes, sections, profils, diagraphies et autres documents géologiques ou

géophysiques seront fournis sur un support transparent ou, le cas échéant, sur un support
{ magnétique adéquat pour reproduction ultérieure.

Kouakla .doc

14/12/96

15.2

Une portion représentative des carottes et des déblais de forage prélevés dans chaque puits ainsi
que des échantillons des fluides produits pendant les tests ou essais de production seront
également fournis au Congo dans des délais raisonnables.

A I'expiration du Contrat pour quelque raison que ce soit, les documents originaux et
échantillons relatifs aux Travaux"Péwoliers, y compris en cas de demande, les bandes
magnétiques, seront remis au Congo.

Le Congo pourra 2 tout moment prendre connaissance des rapports de l'Opérateur sur les
Travaux Pétroliers, dont au'imoins une copie sera canservée en République du Congo.

Le Contrat ainsi que ses Annexes et toutes les informations relatives a I'exécution du Contrat
sont vis-a-vis des tiers, taites comme confidentiels par les Parties. Cette obligation ne conceme

pas:
@ les informations relevant du domaine public,

Gi) les informations deja connues par une Partie avant qu'elles ne Jui soient communiquées
dans le cadre du Contrat, et

(ii) _les informations obtenues légalement auprés de tiers qui Jes ‘ont, eux-mémes obtenues
légalement et qui ne font l'objet d'aucune restriction de divulgation ni d'engagement de
confidentialité. .

Les Parties peuvent cependant les communiquer en tant que de besoin, en particulier :

- a leurs autorités de tutelles ou a des autorités boursiéres, si elles y sont également ou
contractuellement obligés, ou

. auxZinstences judiciaires ou arbitrales dans le cadre de procédures judiciaires ou
arbitrales, si elles y sont légalement ou contractuellement obligées, ou

- 4 leurs Sociétés Affili¢es, étant entendu que la Partie qui communique de telles
informations 4 une Société Affiliée se porte garante envers l'autre Partie du respect de
l'obligation de confidentialité, ou

- aux banques et organismes financiers dans le cadre du financement des Travaux
Pétroliers, sous réserve que ces banques et organismes s'engagent a les tenir
confidentielles.

L'Opérateur peut également communiquer les informations aux tiers fournisseurs, entrepreneurs
¢t prestataires de services intervenant dans le cadre du Contrat, 4 condition toutefois qu'une telle
communication soit nécessaire pour la réalisation des Travaux Pétroliers et que lesdits tiers
sengagent a les tenir confidentielles.

Les entités composant le Contracteur peuvent également communiquer des informations a des
tiers en vue d'une cession d'intéréts pour autant que ces tiers souscrivent un engagement de
confidentialité dont copie sera communiqué au Congo.

Article 16 - Cessions

16.1

Toute Cession sur la Zone de Permis par l'une des entités composant le Contracteur sera

} Soumise a l'approbation préalable du Congo dans les conditions fixées par la loi.

i

\

- | eth

Kouakla .doc

14/12/96
SES KROUAKOUALA nw

rc eee perenne een

16.2 I] est convenu entre les Parties que si l'une des entités composant le Contracteur envisage une
opération qui aboutit au transfert de la majorité des actions ayant droit de vote dans cette entité,
Ce projet sera porte a la connaissance préalable du Congo.

Le Congo répondra dans les plus brefs délais a I'entité concemée pour lui signifier
éventuellement que ce changement de controle rend incompatible son maintien en qualité de
membre du Contractenr, une telle décision ne pouvant pas étre prise par le Congo sans motif
valable.

Dans ce cas, cette entité cessera d’étre Partie au Contrat qui se poursuit de plein droit pour les
autres entités constituant le Contracteur, sauf pour celles-ci 4 demander a ce que le Contrat soit
résilié par anticipation sous réserve d'avoir rempli les obligations légales, réglementaires et
contractuelles

En I'absence de réponse du Congo dans le délai d'un mois, l'opération de transfert des actions
envisagée sera considérée comme ne remettant pas en cause le maintien de I' entité concemée en
tant que membre du Contracteur.

Article 17 - Entrée en Vigueur - Régime de Coopération - Durée ay
17.1 Le Contrat sera approuvé par une loi et entrera en vigueur a la date de‘promulgation de cette loi.

17.2 Au cas oii il est démontré par I'e des Parties que 'équilibre économique général du Contrat
pris en considération a la Date d'Entrée en Vigueur du présent Contrat at est oupeut étre rompu da
fait de l'application de ses dispositions ou de mesures légales ou" | régiementaires prises par le
Congo, les Parties procéderont a la révision par avenant d'une ou plusieurs disposition(s) da
Contrat. Une telle révision ne peut intervenir que d'un commun accord de toutes les Parties.

17.3 Le Contrat restera en vigueur pendant toute la durée comprise entre la Date d'Entrée en Vigucur
et la date de terminaison prévue a I'Article 21.

Article 18 - Force majeure

18.1 Aucun retard ou défaillance d'une Partie a exécuter I'une quelconque des obligations découlant
du Contrat ne sera considéré(e) comme une violation audit Contrat si ce retard ou cette
défaillance est dife) 4 un cas de force majeure, c’est-d-dire 4 un événement imprévisible,
irrésistible et indépendant de la volonté de la Partie qui l'invoque.

Si, par suite d'un cas de force majeure, I'exécution de I'tme quelconque des obligations du
Contrat était différée, la durée du retard en résultant, augmentée du temps qui pourrait étre
nécessaire a la réparation des dommages causés pendant ledit retard et a la reprise des Travaux
Pétroliers, serait ajoutée au délai prévu au Contrat pour I'exécution de ladite obligation.

18.2 Lorsqu‘une Partie considére qu'elle se trouve empéchée de remplir l'une quelconque de ses
obligations en raison d'un cas de force majeure, elle doit le notifier sans délai aux autres Parties
en spécifiant les éléments de nature a établir la force majeure, et prendre, en accord avec les
autres Parties, toutes les dispositions utiles et nécessaires pour permettre la reprise normale de
T'exécution des obligations affectées dés la cessation de I'événement constituant le cas de force
majeure. i

Les obligations autres que celles affectées par la force majeure devront continuer a étre remplies

} conformément aux dispositions du Contrat.

14/12/96 Kouakla .doc

Article 19 - Droit applicable et Réglement des Litiges
Le Contrat sera régi par le droit congolais et sera interprété selon le droit congolais.

Article 20 - Arbitrage =

20.1 Tous les différends découlant du Contrat, a l'exception de ceux visés au paragraphe 20.5. ci-
dessous, qui surgiront ‘o d'une part, et les entités du Contracteur d'autre part, qui ne
pourront pas étre résolus: ble, seront tranchés.définitivement par arbitrage conformément
aux régles en vigueur a dEntrée en Vigueur du Centre Intemational pour le réglement

des Differends relatifs aux Investissements (ci-aprés: désigné le “Centre“) institué par la
Convention pour le Réglement des Differgnds relatifs aux Investissements entre Etats et
Ressortissants d'autres Etats (ci-aprés désigné la Convention “CIRDI"), a laquelle le Congo est
partie.

Les parties déclarent qu'aux fins de I'Article 25 (1) de la Convention CIRDI, tout différend
Telatif au Contrat est un différend juridique résultant directement d'un investissement.

20.2 Le Congo d'une part et les entités du Contracteur d'autre part nommeront un arbitre et
s'efforceront de se mettre d'accord sur la désignation d'un tiers arbitre qui sera le président du
tribunal. A défaut de désignation d'un arbitre ou d'un accord sur le tiers abitre, les dispositions
de l'Article 38 de la Convention CIRDI Sappliqueront

20.3 L'arbitrage aura lieu a Paris, France. La procédure se deroulera en langue fran¢aise pendant la
procedure d'arbitage et jusqu’au prononcé de la sentenee, aucune des parties n'effectuera un
quelconque acte préjudiciable aux droits de l'autre partie au titre du Contrat. Un jugement
d'exequatur pourra étre rendu par tout tribunal ou toute autorité compétente ou, le cas échéant,
une demande pourra étre introduite devant ledit tribunal ou devant ladite autre autorité pour

7 _obteair la confirmation judiciaire de la sentence et une décision exécutoire.

wa cme}

20.4 Le Congo renonce irrévocablement par les présentes 4 se prévaloir de toute immunité lors de
toute procédure relative a l'exécution de toute sentezice arbitrale rendue par un Tribunal Arbitral
constitué conformément au présent Article 21, y compris sans limitation toute immunité
concemant les significations, toute immunité de juridiction et toute immunité d'exécution quant
a ses biens, sauf les biens d'ordre public du Congo.

20.5 Tous les differends pouvant survenir entre les entités constituant le Contracteur seront tranchés
selon la clause d'arbitrage du Contrat d'Association.

20.6 Si le Congo et une des entités du Contracteur sont en désaccord sur la détermination du prix des
Hydrocarbures Liquides dans le cadre de I'Article 8, le Congo ou ladite entité pourra demander
au Président de Institute of Petroleum 4 Londres, Grande Bretagne, de désigner un expert
international qualifié, a qui le différend sera soumis. Si le Président de I'Institute of Petroleum
ne désigne pas d'expert, chacune des Parties au différend pourra demander au Centre
International d'Expertise de la Chambre de Commerce Internationale a Paris de procéder a cette
désignation. Le Congo et ladite entité fourniront 4 celui-ci toutes les informations qu'ils
jugeront nécessaires ou que I'expert pourra raisonnablement demander.

Dans les trente (30) jours de la date de sa désignation, I'expert communiquera au Congo et 4
ladite entité le prix qui, a son avis, doit étre utilisé en application de I’Article 8. Ce prix liera les
parties et sera réputé avoir été arrété d'un commun accord entre celles-ci. Les frais et honoraires
de I'Institute of Petroleum 4 Londres ou de la Chambre de Commerce Internationale, ainsi que
de I'expest, seront partagés par parts gales entre le Congo et ladite entité. L'expert ne sera pas
un arbitre, et les procédures relatives a l'arbitrage ne seront pas applicables.

a: : fin

Article 21 - Terminaison

211

21.2

21.3

Le » Cointrat prendra fin (i) lorsque le Permis d'Exploitation KOUAKOUALA aura expiré ou ne
seta pas prorogé conformément aux dispositions du Contrat, ou (ii) aux cas prévus par le Code
des Hydrocarbures ou (iii) pour chaque entité du Contracteur, en cas de retrait volontaire ou
involontaire conformément aux dispositions prévues au Contrat d'Association.

Si ‘une’ entité da*Contracteur souhaite se retirer volontairement conformément au Contrat
d’Association, Te Contracteur: en ‘informera le Comité de Gestion avec un préavis de soixante
apenzs (75) Jos Le'Gango, et le Contractrar’se ciicereront poor Je transfert de la
Participation de cette entité. é

ee sre

(a) Sous réserve des dispositions de I'Article 12 ci-dessus, le Contracteur liquidera les
opérations en cours et les actifs acquis au titre du Contrat et rendra compte de cette
liquidation au Comité de Gestion. Les frais de cette liquidation seront supportés par le
Contracteur.

(b) ~—- Le Contracteur réglera toutes les charges dont le paiement lui incombera aux t
‘ Contrat.

-

14/12/96 Kowakla .doc

ee
